Citation Nr: 0024872	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-08 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
manifested by elevated cholesterol.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to May 1970, and 
from February 1973 to February 1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a disability manifested by elevated 
cholesterol in December 1998 for certain procedural 
considerations, and that the action requested by the remand 
has been accomplished to the extent possible.  This issue is 
now ready for appellate review.

The Board further notes that following the regional office 
(RO)'s adjudication of entitlement to an increased evaluation 
for bilateral pes planus in May 2000, the veteran submitted a 
June 2000 written statement in which he indicated that he 
still had left foot pain and that evidence in support of this 
assertion was available at certain Department of Veterans 
Affairs (VA) medical facilities.  In addition, the veteran 
specifically referred to the June 2000 notice as to the May 
2000 rating decision and requested the sending of this issue 
to the "VA Appeal Board."  Thus, the Board finds that this 
statement constitutes a notice of disagreement with respect 
to the issue of entitlement to an increased evaluation for 
bilateral pes planus.  See Gallegos v. Gober, No. 99-106 
(U.S. Vet. App. August 11, 2000).  While the Board has 
therefore concluded that it has jurisdiction of this matter, 
since the veteran has not yet been furnished with a statement 
of the case, the Board is required to remand this issue for 
the issuance of a statement of the case.  Malincon v. West, 
12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  By a Board decision in July 1995, the claim for service 
connection for a disability manifested by elevated 
cholesterol was dismissed as not well grounded on the basis 
that there was no medical evidence that the veteran's 
elevated cholesterol measurements were associated with a 
current disability.

2.  The evidence submitted since the July 1995 Board decision 
pertinent to the claim for service connection for disability 
manifested by elevated cholesterol is either cumulative and 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration because it does not 
include medical evidence that the veteran's elevated 
cholesterol measurements are associated with a current 
disability.


CONCLUSIONS OF LAW

1.  The July 1995 Board decision which denied service 
connection for a disability manifested by elevated 
cholesterol is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000).

2.  New and material evidence has not been submitted since 
the July 1995 Board decision pertinent to the claim for 
service connection for a disability manifested by elevated 
cholesterol, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board would like to note that where new 
and material evidence has not been submitted to reopen a 
finally denied claim, the VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, but VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This application depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Graves v. 
Brown, 8 Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  Here, the RO and the Board 
adequately fulfilled this obligation under 38 U.S.C.A. 
§ 5103(a) with the statement of the case issued in August 
1996, a supplemental statement of the case, issued in July 
1997, correspondence from the RO to the veteran, dated in 
September 1997, a supplemental statement of the case, issued 
in December 1997, correspondence from the RO to the veteran, 
dated in August 1998, which specifically advised the veteran 
that none of the new evidence showed a current diagnosis of 
disability associated with elevated measurements of 
cholesterol, and the Board's remand of December 1998.

Unlike the situation in Graves, the veteran has not put the 
VA on notice of the existence of any specific, particular 
piece of evidence that might be relevant and probative to his 
claim for service connection for a disability manifested by 
elevated cholesterol and which might, if submitted, bear 
directly and substantially upon the specific matter under 
consideration.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  While a June 2000 statement from the veteran 
reflects his continuing treatment at the VA for elevated 
cholesterol levels and his appointments for further 
treatment, even if such additional records exist, the veteran 
has not placed the VA on notice that any of these records are 
anticipated to contain evidence that might bear directly and 
substantially upon the specific matter under consideration.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a), and that the further remand of this claim is not 
warranted.

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court Appeals for Veterans Claims (previously known as 
the United States Court of Veterans Appeals, hereafter "the 
Court") held that "in order to reopen a previously and 
finally disallowed claim . . . there must be 'new and 
material evidence presented or secured' . . . since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).

Under the case law, it is clear that a fundamental element of 
a well-grounded claim is competent evidence of "current 
disability" (medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board additionally notes that 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  It has been 
further held that the regulatory definition of "disability" 
is the ". . . impairment of earning capacity resulting from 
such diseases or injuries and their residual conditions . . . 
."  38 C.F.R. § 4.1 (1999); Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  

The veteran filed a claim for service connection for his high 
cholesterol condition in August 1992, and the RO denied 
service connection for elevated cholesterol in a rating 
decision in February 1993.  Thereafter, the Board denied 
service connection for a disability manifested by elevated 
cholesterol in a decision in July 1995.  At the time of the 
July 1995 Board decision, service medical records were noted 
to confirm that the veteran had elevated cholesterol levels 
in service, and that post-service medical evidence also 
demonstrated that the veteran continued to have high 
cholesterol.  However, the Board pointed out that an elevated 
cholesterol level was only a laboratory finding, and that no 
disability had been shown to be related to these findings.  
More specifically, the Board noted that the veteran had not 
presented medical evidence showing that the clinical findings 
of elevated cholesterol, either noted during service or after 
service separation, were associated with a disability.  
Consequently, the Board determined that there was no medical 
evidence that the veteran's elevated cholesterol measurements 
were associated with a current disability, and the claim for 
service connection for a disability manifested by elevated 
cholesterol was dismissed as not well grounded.  The Board 
finds that the Board decision of July 1995 is the last final 
denial as to the veteran's claim for service connection for a 
disability manifested by elevated cholesterol under Evans v. 
Brown, supra.  The veteran subsequently filed an application 
to reopen the claim for service connection for a disability 
manifested by elevated cholesterol in October 1995.

Since the Board decision in July 1995, additional pertinent 
evidence has been received which consists of VA and Army 
hospital treatment records for the period of July 1991 to 
October 1999, and outpatient treatment reports from A. R. 
Clinic for the period of April 1996 to April 1998.

VA and Army hospital treatment records for the period of July 
1991 to May 1995 reflect duplication of some of the veteran's 
records which were already of record at the time of the Board 
decision in July 1995.  Additional records for this time 
period reflect that in March 1994, there was a cholesterol 
reading of 231 and an assessment of hypercholesterolemia.  

In April 1994, cholesterol was at 205, in June 1994, it was 
at 250, in September 1994, it was at 261, and in October 
1994, it was noted to be at 237, with normal indicated to be 
less than 200.  

In February 1995, the impression included 
hypercholesterolemia, and in April 1995, the assessment 
included elevated cholesterol.  In May 1995, the veteran's 
cholesterol was at 248.

Medical records from A. R. Clinic for the period of April to 
May 1996 reflect that in April 1996, the veteran's 
cholesterol level was at 222 with the normal range indicated 
as between 120 and 220.  In May 1996, cholesterol was at 224 
with the expected range between 140 and 200.  

VA outpatient records for the period of May 1996 to July 1997 
indicate that in May 1996, the veteran's cholesterol was at 
259 with abnormal indicated as above 240.  In August 1996, 
the assessment was controlled hyperlipidemia.  In November 
1996, cholesterol was at 215 with an assessment of improved 
hyperlipidemia.  In January 1997, cholesterol was at 287, 
with an assessment of suboptimally controlled hyperlipidemia 
secondary to lack of exercise and questionable compliance 
with diet.  In April 1997, cholesterol was at 277, and the 
assessment was mildly improved hyperlipidemia.  

Medical records from A. R. Clinic from May 1997 indicate that 
the veteran's cholesterol was at 264 with a reference range 
of between 140 and 200.  

VA outpatient records dated from July 1997 to April 1998 
reflect that in July 1997, the veteran's cholesterol was at 
291 with abnormal indicated as above 240.  In August and 
December 1997, the assessments included hyperlipidemia with 
cholesterol in December 1997 of 246.  In March 1998, 
cholesterol was at 219 and the assessment was improved 
hyperlipidemia.  

Medical records from A. R. Clinic from April 1998 indicate 
that the veteran's cholesterol was at 248 with a reference 
range of between 140 and 200.

VA outpatient records from June 1998 to October 1999 indicate 
that in June 1998, the veteran's hyperlipidemia continued to 
improve and that his cholesterol was at 204.  In November 
1998 and May 1999, the assessment was controlled 
hyperlipidemia.  In May 1999, cholesterol was at 190 with a 
reference range of 0 to 200.  In August 1999, it was noted 
that the veteran was evaluated for hyperlipidemia and was 
essentially without any complaints.  Total cholesterol at 
this time was at 261 and the assessment was suboptimally 
controlled hyperlipidemia.  The examiner commented that the 
veteran had had quite an elevation in his total cholesterol, 
but that the veteran opted to continue with his cholesterol 
lowering medication.  When last examined in October 1999, the 
veteran was again evaluated for routine evaluation of his 
hyperlipidemia and it was noted that he was without any 
complaints.  Total cholesterol was at 203, and the assessment 
was hyperlipidemia.  The examiner commented that the 
veteran's lipid profile was much improved compared to his 
previous values, and the veteran was encouraged to continue 
to follow his diet and medication.


II.  Analysis

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, supra, concerning the definition 
of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

In a May 2000 supplemental statement of the case, after 
applying the correct standard in accordance with Hodge, the 
RO concluded that the evidence submitted since the July 1995 
rating decision did not constitute new and material evidence 
because it did not establish the existence of an underlying 
disease process attributable to elevated cholesterol, and 
that it therefore essentially duplicated evidence previously 
considered and was merely cumulative.  

The Board has considered the evidence and contentions 
received since the Board decision in July 1995, which 
includes additional private and VA examination and treatment 
records dated between 1994 and 1999.  However, while this 
evidence may document the existence of periodic elevated 
cholesterol levels, it does not constitute medical evidence 
of a current disability associated with any elevated 
readings.

The veteran's contention that current or prior elevated 
cholesterol is representative of a disability related to 
service lacks probative value, since as a layperson, he is 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The critical question in this case was and remains whether 
there is medical evidence establishing that the veteran's 
elevated cholesterol measurements are associated with a 
current disability.  The evidence received since the July 
1995 Board decision does not adequately address this 
fundamental question as to the veteran's claim.  Therefore, 
the Board must find that the additional evidence and material 
of record received in this case is not probative of this 
critical question and thus is not material.  It is also not 
material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a 
disability manifested by elevated cholesterol is denied.


REMAND

As was noted above, a May 2000 rating decision denied an 
increased evaluation for service-connected bilateral pes 
planus, and following the RO's notification of this decision 
to the veteran in June 2000, the Board finds that a written 
statement submitted by the veteran in June 2000 may be 
construed as a notice of disagreement with the May 2000 
rating decision.  The record reflects that the veteran has 
yet to be furnished with a statement of the case as to this 
issue.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Malincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board finds that in view of the timely 
notice of disagreement filed by the appellant in June 2000 as 
to the issue of entitlement to an increased evaluation for 
bilateral pes planus, the Board is required to remand this 
claim for issuance of an appropriate statement of the case.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his service-
connected bilateral pes planus.  Any 
medical records other than those now on 
file pertaining to this disability should 
be obtained and associated with the 
claims folder.

3.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a statement of the case with 
respect to the issue of entitlement to an 
increased evaluation for bilateral pes 
planus, and given the opportunity to 
respond thereto.  

4.  The RO is reminded that any statement 
of the case issued with respect to the 
claim for an increased evaluation for the 
veteran's bilateral pes planus must 
contain all applicable laws and 
regulations, and the appellant must be 
advised of the time in which to perfect 
his appeal.  The appellant is admonished 
that the Board will not consider this 
claim without the filing of a timely 
substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

